DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the upper structure comprises a metallic material”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification and claim 24 teach the upper structure comprises a stone structure, the specification and drawing are silent to comprises a metallic material and more specifically the specification is silent to the stone composition.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-10, 14-15, 21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsen (20100147281)
Gustavsen teaches a baking oven for baking a food product, comprising a main body including one or more walls to define a front side (fig. 1 ref. 46), a rear side (fig. 1 ref. 44), a first side and a second side (fig. 1 ref. 42), the first and second side each extending between the front and rear sides (fig. 5 par. 0018), and an upper side of the main body (fig. 1 ref. 38), the front side defining a front access opening to expose a baking chamber within the main body (fig. 1, 5).  
A heat shield (fig. 3 ref. 34) extending to define an upper portion (fig. 2 ref. 34; horizontal portion) and a sidewall (fig. 3 ref. 34 along wall), the sidewall extending downward from upper portion so that the sidewall extends along the first side, the heat shield further comprising a rear side and the second side of the main body to at least partially define the baking chamber and act as a barrier between the baking chamber and the main body (fig. 3) to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body which Gustavsen is taken to teach with respect to the stone ref. 28 positioned separated from side due to ref. 34 and more specifically broadly with respect to as claimed “a barrier between the baking chamber and the main body (fig. 3)”
A first structure (fig. 3 ref. 26) and a second structure at least partially defining a bottom surface and an upper surface of the baking chamber (par. 0016 fig. 3 ref. 28), respectively, the first structure configured to receive the food product thereon (fig. 3 ref. 26) and the second structure extending above the first structure (relative horizontal axis) and extending separately from the upper side of the main body (fig. 1 ref. 38).
A heat element (fig. 3 ref. 72) coupled to the main body (fig. 3), the heat element configured to be positioned to emanate heat into the baking chamber to heat the first structure (fig. 3 ref. 26) and the second structure (fig. 3 ref. 28), the second structure cooperating with the heat shield to radiate heat toward the first structure (par. 0021).
Though silent to the heat shield extending continuously, Gustavsen teaches a same heat shield though with respect to multiple elements (fig. 2 ref. 34, 36).  Thus since the claims differ from the prior art with respect to the multiple elements being integral, i.e. continuous, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a single piece, i.e. continuous, since Gustavsen teaches the elements for the same claimed purpose and the use of a one piece construction instead of the structure disclosed in Gustavsen would be merely a matter of obvious engineering choice minus clear and convincing arguments.
Alternatively, with respect to the phrase “to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body”, the recitation in the claims is merely an intended use, where it is further noted the claimed “to minimize” is not defined by any degree.
Thus, though silent to extending continuously, the teachings of Gustavsen would still achieve the claimed “to minimize”.
 Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Though silent to extending continuously, it is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given the structure of Gustavsen, would be capable of performing the intended use, i.e. to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claim 10, a baking oven for baking a food product, comprising a main body including one or more walls to define a front side (fig. 1 ref. 46), a rear side (fig. 1 ref. 44), a first side and a second side (fig. 1 ref. 42), the first and second side each extending between the front and rear sides (fig. 5 par. 0018), and an upper side of the main body (fig. 1 ref. 38), the front side defining a front access opening to expose a baking chamber within the main body (fig. 1, 5).  
A cooking surface operatively supported by the main body and configured to receive the food product thereon (fig. 1 ref. 26), an upper structure (fig. 1 ref. 28) positioned above the cooking surface and configured to radiate heat toward the cooking surface.
A heat shield (fig. 3 ref. 34) extending to define an upper portion (fig. 2 ref. 34; horizontal portion) and a sidewall (fig. 3 ref. 34 along wall), the upper portion sized to position the upper structure thereon (fig. 1 ref. 34 ref. 28), the sidewall extending downward from upper portion so that the sidewall extends along the first side, the heat shield further comprising a rear side and the second side of the main body to at least partially define the baking chamber and act as a barrier between the baking chamber and the main body (fig. 3) to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body which Gustavsen is taken to teach with respect to the stone ref. 28 positioned separated from side due to ref. 34 and more specifically broadly with respect to as claimed “a barrier between the baking chamber and the main body (fig. 3)”
A heat element (fig. 3 ref. 72) disposed within the main body (fig. 3), where it is noted the claimed within is taken with respect to the previously unclaimed bottom and/or relative between the claimed sides, the heat element configured to be positioned to emanate heat into the baking chamber to heat the cooking surface (fig. 3 ref. 26) and the upper structure (fig. 3 ref. 28), the upper structure cooperating with the heat shield to radiate heat toward the first structure (par. 0021).
Though silent to the heat shield extending continuously, Gustavsen teaches a same heat shield though with respect to multiple elements (fig. 2 ref. 34, 36).  Thus since the claims differ from the prior art with respect to the multiple elements being integral, i.e. continuous, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a single piece, i.e. continuous, since Gustavsen teaches the elements for the same claimed purpose and the use of a one piece construction instead of the structure disclosed in Gustavsen would be merely a matter of obvious engineering choice minus clear and convincing arguments.
Alternatively, with respect to the phrase “to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body”, the recitation in the claims is merely an intended use, where it is further noted the claimed “to minimize” is not defined by any degree.
Thus, though silent to extending continuously, the teachings of Gustavsen would still achieve the claimed “to minimize”.
 Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Though silent to extending continuously, it is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given the structure of Gustavsen, would be capable of performing the intended use, i.e. to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claim 5, the main body comprises a main cover, the main cover being removable from the upper side of the main body (fig. 1 ref. 38).
A rotating member and a motor (par. 0022), the rotating member sized to hold the first structure thereon and configured to be rotated by the motor, the motor coupled to the main body (par. 0022).
The upper portion of the heat shield extends to define a shield opening such that the shield opening is sized to directly expose the second structure to heat the second structure in the baking chamber (fig. 4).
Further comprising a heat cover sized and configured to be positioned over an upper side surface of the second structure (fig. 3 ref. 68 and 38).
A main cover being removable from the upper side of the main body (fig. 1 ref. 38).
A flat panel configured to rotate, the flat panel operatively coupled to the main body and configured to support the cooking surface thereon (fig. 2 with respect to contact surface horizontal axis).
With respect to claim 21, Gustavsen teaches a baking oven for baking a food product (par. 0013), comprising:
a main body including one or more walls to define a front side (fig. 1 ref. 46), a rear side (fig. 1 ref. 44), a first side and a second side (fig. 1 ref. 42), the first and second side each extending between the front and rear sides (fig. 5 par. 0018), and an upper side of the main body (fig. 1 ref. 38), the front side defining a front access opening to expose a baking chamber within the main body (fig. 1, 5) the baking chamber including,  
a cooking surface operatively supported by the main body and configured to receive the food product thereon (par. 0016 ref. 70, ref. 26);
an upper structure positioned (fig. 3 ref. 28) above the cooking surface and configured to radiate heat toward the cooking surface (par. 0017, 0021) and
A heat shield (fig. 3 ref. 34) extending to define an upper portion (fig. 2 ref. 34; horizontal portion) and a sidewall (fig. 3 ref. 34 along wall), the sidewall extending downward from upper portion so that the sidewall extends along the first side, the heat shield further comprising a rear side and the second side of the main body to at least partially define the baking chamber and act as a barrier between the baking chamber and the main body (fig. 3) to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body which Gustavsen is taken to teach with respect to the stone ref. 28 positioned separated from side due to ref. 34 and more specifically broadly with respect to as claimed “a barrier between the baking chamber and the main body (fig. 3)”.
a heat element coupled to the main body (fig. 3 ref. 22), the heat element configured to be positioned to provide heat in the baking chamber to heat the cooking surface and the upper structure (par. 0021).
A rotating member and a motor (par. 0022), the rotating member sized to hold the first structure thereon and configured to be rotated by the motor, the motor coupled to the main body (par. 0022).
Wherein the upper structure comprises a stone structure (par. 0017).
The upper structure comprises a metallic material, comprises relative contact (par. 0017; steel).
The upper structure is positioned along the upper portion of the heat shield such that the upper structure is at least partially spaced from the upper side of the main body (fig. 3 relative ref. 38).
The upper side of the main body comprises a moveable cover (fig. 1 ref. 38).
Though silent to the side wall of the heat shield extends as a one-piece structure, Gustavsen teaches a same heat shield though with respect to multiple elements (fig. 2 ref. 34, 36).  Thus since the claims differ from the prior art with respect to the multiple elements being integral, i.e. continuous, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a single piece, i.e. continuous, since Gustavsen teaches the elements for the same claimed purpose and the use of a one piece construction instead of the structure disclosed in Gustavsen would be merely a matter of obvious engineering choice minus clear and convincing arguments.
Wherein the side wall of the heat shield extends to be spaced from the main body (fig. 3 ref. 36, par. 0015 inclined portion) along the rear side.  Though silent to the sides further comprising inclined portions, Gustavsen teaches a same heat shield though with respect to multiple elements (fig. 2 ref. 34, 36).  Thus since the claims differ from the prior art with respect to the multiple elements being integral, i.e. continuous, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a single piece, i.e. continuous which comprises the same deflector portion as taught with respect to the sides and achieving a one piece construction of deflector as taught by Gustavsen and maintaining the function of further supporting the pizza stone thereon.
The side wall of the heat shield extends to at least partially surround (fig. 3 ref. 34; partially surround relative vertical extending) and adjacently extend along the cooking surface (fig. 3 ref. 34 relative horizontal length).

Claims 2-4, 11-13 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gustavsen (20100147281) in view of Deichler (6708604).
Gustavsen teaches a pizza oven and thus one of ordinary skill in the art would have been motivated to look to the art of pizza ovens as taught by Abrams.
More specifically Deichler teaches the upper side of the main body defines a duct opening therein for passing at least some of the heat therethrough (col. 5 lines 64-68) and more specifically the main body defines a gap between the upper side of the main body and the heat shield through which the heat passes toward the duct opening wherein the duct opening comprises a swingable flap, the swingable flap movable to a closed position, an open position, and a partially open position (col. 6 lines 1-4).
Thus since both teach pizza ovens, since both teach cover elements.  It would have been obvious to one of ordinary skill in the art to further provide a vent in the main cover as is known in the art to allow smoke, air, heat etc. to escape from the enclosed region as taught by Deichler (col. 6 lines 1-4) thus achieving the same closed atmosphere as taught by Gustavsen and further the advantage of providing the ability to vary the flow of air out of the grill as desired by providing a duct apparatus comprising a swingable flap which is configured to vary the flow out of the apparatus anywhere between and including an open position and a closed position as taught by Deichler (col. 6 lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gustavsen (20100147281) in view of Gonnella et al. (8291896).
Though Gustavsen is silent to teaching the heat source including at least one of propane gas and natural gas, Gustavsen does teach an outdoor grill and thus since Gonnella teaches a same outdoor grill and since Gonnella further teaches heating a cooking stone.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide fuel such as propane or natural gas as taught by Gonnella the motivation being controlling heating since fuel may flow from fuel source to fuel control as taught by Gonnella and achieving the advantage of precise heating.

Response to Argument
	With respect to applicants urging directed to the claimed heat shield spaced or separated by a distance from the sidewall.  Importantly Independent claims 1, 10 and 21 claim the heat shield to extend “along the first side, the rear side, and the second side of the main body” which is not limited to a separate structure. 
	Thus in a first instance Gustavsen is taken to teach to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body with respect to the stone ref. 28 positioned separated from first side, second side and rear side due to ref. 34 thus providing the function of minimize a temperature of an external surface.  It is further noted the claimed “to minimize” is not defined by an amount and thus though silent to “extending continuously” Gustavsens’ teaching of support without contact due to the same claimed structure would achieve a minimized temperature of an external surface and more specifically broadly with respect to as claimed “a barrier between the baking chamber and the main body (fig. 3)”.
	Alternatively, with respect to the phrase “to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body”, the recitation in the claims is merely an intended use, where it is further noted the claimed “to minimize” is not defined by any degree.
Thus, though silent to extending continuously, the teachings of Gustavsen would still achieve the claimed “to minimize”.
Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
Though silent to extending continuously, it is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given the structure of Gustavsen, would be capable of performing the intended use, i.e. to minimize a temperature of an external surface of the first side, the rear side and the second side of the main body, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to applicants urging that elements 34 and 36 extend only over a small portion of the walls, importantly Gustavsen teaches such with respect to each of the same claimed side walls, in addition to teaching element 36 extending over the entirety of the back wall, in addition to teaching structure which acts as “a barrier between the baking chamber and the main body (fig. 3)”.
With respect to applicants urging Gustavsen does not contemplate a structure to shield the walls 42, 44 from the heat in the cooking chamber for the purpose of minimizing the temperature of the
external surface of the walls 42, 44.   Importantly applicants intended use statement is specific to the “external surfaces of the walls”, where due to the stone ref. 28 positioned separated from first side, second side and rear side due to ref. 34, provided as claimed would achieve a same claimed function of minimize a temperature of an external surface.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792